DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 03/22/2021 in which claims 1, 13, and 16 are currently amended. By this amendment, claims 1-16 are still pending in the application.
Specification
Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  Claim 13 has been incorrectly amended as some words need to be strike out as they were not previously present in the claims as originally filed on 11/18/2019. See table below for comparison between claim 13 as amended on 03/22/2021 and that of claim 13 as originally filed on 11/18/2019.
Claim 13 on 11/18/2019
Claim 13 on 03/22/2021
13. The battery module in accordance with claim 1, wherein the battery module has an interface that is configured to connect the battery module to another battery module and to control of an electrically driven vehicle.
13. (Currently Amended) The battery module in accordance with claim 1, wherein the battery module has an interface that is configured to connect the battery module to another battery module and to a controller associated with 

Note: “a controller” as it appears on the right column should read --a controller
In claim 16, the limitations of, “A method of adapting charge state of the individual battery cells of a battery module…” should and would read for examination purpose --A method of adapting charge state of 
In claim 16, remove the periods at the end of last clause in claim 16. In claim 16, the limitations of, “repeating steps f.) through m.).” should and would read for examination purpose -- repeating steps f) through m).--.Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,4,6-7,10-15 are rejected under 35 U.S.C. 103 as being unpatentable over van Zwam et al., (hereinafter “Zwam”) USPAT 9,325,177 in view of Wen et al., (Wen) US2019/0187213 and in further view of Sherstyuk et al., (Sherstyuk) US 2020/0280203.
Regarding claim 1: Zwam discloses and shows in Figs. 3-4: A battery module(20) for battery packs comprising a plurality of battery cells(31…38), said battery module comprising: an electronic battery cell monitoring module(41…48) attached to each battery cell in the plurality of battery cells(see Fig. 3), with the battery cell monitoring modules being connected to one another by a balancing bus(30) comprising two electrical lines for transmitting data and electrical current(see Fig. 4), with the electronic battery cell monitoring modules(41…48) being electrically connected to a positive terminal(58) and to a negative terminal(59) of each battery cell, with the electronic battery cell monitoring modules(41….48) having a first electrical switch(64) and a second electrical switch(65), with the first and second electrical switches being configured to electrically connect each battery cell to a respective one of the two electrical lines of the balancing bus, (79)(see Fig. 4) for storing electrical energy, with the energy storage module(79) being electrically connected to the two electrical lines(as represented by first and second buses terminals 68 and 69 and shown in Fig. 4) of the balancing bus(30) to (41…48) and the energy storage module(79) being connected to one another by the balancing bus(construed as control bus 30) to form a battery cell balancing system(see col. 3, line 8 to col. 4, line 4).
Zwam discloses all the claimed invention except for the limitations of, the first and second electrical switches being configured to electrically connect each battery cell to a respective one of the two electrical lines of the balancing bus and the energy storage module to store electrical energy provided by a first battery cell and to subsequently provide stored electrical energy to a second battery cell .
Wen teaches and shows in Figs. 1-2 factual evidence the first(121a,122a,123a) and second(121b,122b,123b) electrical switches being configured to electrically connect each battery cell (121,122, and respectively 123)to a respective one of the two electrical lines(112 and 114) of the balancing bus(110).
Zwam and Wen are analogous art in battery balancing system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the battery module of Zwam, a first and second electrical switches being configured to electrically connect each battery cell to a respective one of the two electrical lines of the balancing bus, as recited so as to so as to compensate for current loss caused by the at least one battery set in abnormal status by facilitating the user to estimate the usage status of the battery and time to remove the battery, as per the teachings of Wen (abstract; ¶[0006]).
However, the combination of Zwam and Wen fails to expressly teach:
the energy storage module to store electrical energy provided by a first battery cell and to subsequently provide stored electrical energy to a second battery cell 
Sherstyuk discloses and shows in Figs. 5-8 factual evidence of, the energy storage module(521) to store electrical energy provided by a first battery cell(511) and to subsequently provide stored electrical energy to a second battery cell(512)(see ¶[0087],[0087],[0101]-[0107]).
Zwam, Wen, and Sherstyuk are analogous art in battery balancing systems.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sherstyuk into the battery system of Zwam as modified by Wen so as to extend or recover a battery's capacity and lifetime. Using the energy juggling procedure of Sherstyuk extend significantly the calendar life of the battery, as per the teachings of Sherstyuk (¶[0055]).
Accordingly claim 1 would have been obvious.
Regarding claim 2, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 1. Zwam as modified by Wen and Sherstyuk further discloses, wherein each of the electronic battery cell monitoring modules(41…48) can connect the positive terminal of each battery cell(31…38 of Zwam)(121…123 of Wen) by means of the first electrical switch(121a) to one of(112) the two electrical lines(112,114) of the balancing bus(110) and the negative terminal of each battery cell by means of the  second electrical switch(121b,122b,123b) to the other electrical line(114) of the balancing bus(110) independently of the other electronic battery cell monitoring modules(see Wen; Fig. 2, ¶[0021]).
Regarding claim 4, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 1. Zwam as modified by Wen and Sherstyuk (41…48) has an electrical data port(at connector 26) that is capacitively connected(via cable 27 and bus 50 are capacitively coupled) to one of the two electrical lines(112,114) of the balancing bus(110), with control signals(provided by 30; see Fig. 4) being transmitted to the electrical data port(26) by modulation on this electrical line(one of 112 and 114).
Regarding claim 6, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 1. Zwam as modified by Wen and Sherstyuk further discloses, wherein the battery cell monitoring module(41…48) has an electrical data port(26) that is designed with two terminals(28,29); and wherein the balancing bus(50) comprises two electrical data lines(51,52) that are connected to the two-terminal electrical data port(26)(see Fig. 3), with a respective electrical data line being connected to an electrical data port(as shown in Fig. 3, electric data line 51 is connected to electrical data port 26 at terminal 28) and with control signals being transmitted by modulation on the two electrical data lines(51,52)(note- current sensor 49 that measures current flow through the external common bus connector 26. Both the cell and bus MCU's 54 and 55 have a plurality of outputs coupled by a control bus 30 to drive transistors within the balancing circuits 41-48).
Regarding claim 7, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 1. Zwam further discloses, wherein the electronic battery cell monitoring modules(41…48) are programmable and have a microprocessor module(MCU 54) that comprises data storage means, input/output ports, temperature measurement means(not mentioned but inherently included in MCU), and voltage measurement means, with the electronic battery cell monitoring modules having a basic (Via bus microcontrol unit (MCU) 55) for communication with the other battery cell monitoring modules by means of the balancing bus(50)(see col. 3, lines 22-45).
Regarding claim 10, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 7. Zwam inherently teaches, wherein the battery cell monitoring modules store characteristic data of a corresponding battery cell updated over the service life of each battery cell(Note-MCUs 54 and 55 are capable of storing characteristic data of a corresponding battery cell updated over the service life).
Regarding claim 11, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 1. Zwam further discloses, wherein the electronic battery cell monitoring module(41…48) is integrally formed with each battery cell(31…38), whereby an autonomous battery element(17….20) is formed(see Figs. 2-4).
Regarding claim 12, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 1. Zwam further discloses, wherein each battery cell of the battery module can be balanced during operation as an energy supply(by providing power to yacht 10) and in times at which the battery module(20) is not connected either to an energy supply(via converter 56) or to a consumer(10)(see col. 5, line 17-col. 6, line 29).
Regarding claim 13, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 1. Zwam further discloses, wherein the battery module(20) has an interface(connector 26; see Fig. 3)(Sherstyuk; ¶[0063]) that is configured to connect the battery module to another battery module and to a controller (53) associated with (10)(col. 2, line 66-col. 3, line 7).
Regarding claim 14, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 13. Zwam further discloses, wherein the interface(26) has electrical contacts(terminals 28,29)(see Fig. 3)(col. 3, lines 8-21) that are each connected to one of the two electrical lines(51,52)(see col. 3, lines 8-21) of the balancing bus and are configured to swap electrical currents of the battery modules among one another or to conduct the electrical currents from the outside(charger/converter 56) into an energy storage device(79) and to thereby charge it(col. 2, lines 26-31).
Regarding claim 15, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as set forth and discussed above in claim 14. Zwam further discloses, wherein the interface has electrical(terminals 28 and 29 are electrical contacts) or optical contacts that are configured to communicate(via cable 27) with a controller of other modules(19,18,17) of the electrically driven vehicle or with that of a storage system(col. 3, lines 8-21; col. 6, lines 3-29).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over van Zwam et al., (hereinafter “Zwam”) USPAT 9,325,177 in view of Wen et al., (Wen) US2019/0187213 and Sherstyuk et al., (Sherstyuk) US 2020/0280203 and in further view of Hinterberger et al., (Hinterberger) US 2018/0034111.
Regarding claim 5, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as discussed and set forth above in claim 1. However the combination of Zwam, Wen and Sherstyuk does not expressly teach the limitations of, wherein the battery cell monitoring module has an optical data port, and wherein the balancing bus has an optical line, with the optical data port being optically connected to the optical line of the balancing bus, and with control signals being transmitted by modulation of light on a corresponding optical line.
Hinterberger discloses factual evidence, wherein the battery cell monitoring module has an optical data port, and wherein the balancing bus has an optical line(note-  the signal path 20 can be designed as a line, for example, an electrical line or an optical line, see ¶[0009],[0039]) with the optical data port being optically connected to the optical line of the balancing bus, and with control signals being transmitted by modulation of light on a corresponding optical line.
Zwam,Wen, Sherstyuk and Hinterberger(¶[0049]-[0050]) are analogous art in battery balancing system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the battery module of Zwam as modified by Wen and Sherstyuk, wherein the battery cell monitoring module has an optical data port, and wherein the balancing bus has an optical line, with the optical data port being optically connected to the optical line of the balancing bus, and with control signals being transmitted by modulation of light on a corresponding optical line, as recited so as to improve the safety and efficiency of the balancing system as optical lines provide faster and safer communication speed.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over van Zwam et al., (hereinafter “Zwam”) USPAT 9,325,177 in view of Wen et al., (Wen) US2019/0187213 and Sherstyuk et al., (Sherstyuk) US 2020/0280203 and in further view of Park et al., (Park) US 2011/0276289.
Regarding claim 8, Zwam in view of Wen and Sherstyuk discloses all the claimed invention as discussed and set forth above in claim 7. However the combination of Zwam, Wen and Sherstyuk does not expressly teach the limitations of, wherein the electronic battery cell 
Park teaches the use of unique number in cell monitoring module(¶[0045]-[0047],[0227]-[0228]).
Zwam,Wen, Sherstyuk and Park are analogous art in battery monitoring system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into the battery module of Zwam as modified by Wen and Sherstyuk, wherein the electronic battery cell monitoring modules each have a unique number, with this number being indelibly implemented in the battery cell monitoring modules and being able to be invoked via the balancing bus, as recited, so as to avail of the possibility to implement the pairing of data transmission/reception without using the addressing method such as a network protocol using an additional IP, as per the teachings of Park(¶[0227]).
Regarding claim 9, Zwam in view of Wen, Sherstyuk and Park discloses all the claimed invention as discussed and set forth above in claim 8. Park further discloses, wherein the unique number, e.g. conforms to the universally unique identifier (UUID) standard(¶[0045]-[0047],[0227]-[0228]).
Allowable Subject Matter
Claim 16 is allowed over the prior art of record. Regarding claim 16, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the combination of elements and features arranged, disposed, or provided in the manner as claimed by the applicants.
communicating charge states of each battery cell over the balancing bus; g) taking over of control by the battery cell monitoring module having the highest transmitted charge voltage; h) switching two battery cells connected in series to the balancing bus in each case by the positive terminal of the one battery cell and the negative terminal of the other battery cell, with one of the battery cells being the battery cell with the highest cell voltage and a second battery cell disposed in series having a comparatively higher cell voltage of these two adjacent cells disposed in series; i) charging an electrical energy storage device; j) disconnecting each battery cell from the balancing bus; k) switching the positive terminal and the negative terminal of battery cells having a lowest charge voltage to the balancing bus; 1) charging each battery cell with electrical energy from the electrical energy storage device; m) disconnecting each battery cell from the balancing bus; and n) repeating steps f) through m). 
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally new found art US 2020/0280203 to Sherstyuk et al., (Sherstyuk) discloses a juggling procedure of extending a battery calendar life in which an energy storage module(521) stores electrical energy provided by a first battery cell(511) and to subsequently (512)(see ¶[0087],[0087],[0101]-[0107]) so as to extend or recover a battery's capacity and lifetime.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 8, 2021